People v Comfort (2018 NY Slip Op 06652)





People v Comfort


2018 NY Slip Op 06652


Decided on October 5, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


968 KA 13-00237

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJAMES E. COMFORT, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


VAHEY MULDOON RESTON GETZ LLP, ROCHESTER (GARY MULDOON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR., OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Onondaga County Court (Donald E. Todd, A.J.), dated November 16, 2012. The order, insofar as appealed from, denied that part of defendant's motion seeking forensic DNA testing of evidence, pursuant to CPL 440.30 (1-a). 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Comfort ([appeal No. 1] — AD3d — [Oct. 5, 2018] [4th Dept 2018]).
Entered: October 5, 2018
Mark W. Bennett
Clerk of the Court